[Cite as State v. Parsons, 2022-Ohio-2852.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                          C.A. No.       29665

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
KELLY LEE PARSONS                                      COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   CR 90 03 0594(C)

                                 DECISION AND JOURNAL ENTRY

Dated: August 17, 2022



        CARR, Judge.

        {¶1}     Defendant-Appellant Kelly Lee Parsons appeals the judgment of the Summit

County Court of Common Pleas. This Court affirms.

                                                  I.

        {¶2}     In 1990, Parsons pleaded guilty to aggravated murder and aggravated robbery. He

was sentenced to a term of life imprisonment on the murder count and 10 to 25 years on the

aggravated robbery count. His sentences were ordered to run concurrently. Parsons appealed to

this Court, and we affirmed. State v. Parsons, 9th Dist. Summit Nos. 14787, 14788, 1991 WL

35107, *1 (March 13, 1991).

        {¶3}     Parsons filed several motions in the trial court thereafter. “[Parsons] appeared for

a parole hearing on November 10, 2003. His parole was denied and he was informed that, due to

the revised parole eligibility guidelines, he would not be eligible for parole until he had served 300

months (or 25 years) in prison.” State v. Parsons, 9th Dist. Summit No. 22200, 2005-Ohio-268, ¶
                                                 2


3. In 2004, he filed a motion to withdraw his guilty plea. “In his motion, [Parsons] alleged that

when he originally entered his guilty plea, he believed that he would [be] eligible for parole before

he had served 300 months. He maintained that it was manifest injustice to subject him to the new

parole guidelines when, at the time he had entered his plea, he believed that he would be entitled

to parole at an earlier date.” Id. at ¶ 4. The trial court denied the motion and Parsons appealed to

this Court. Id. This Court affirmed the judgment of the trial court. Id. at ¶ 15.

       {¶4}    In 2019, Parsons filed a motion to compel/produce, requesting that the trial court

order the Summit County Prosecutor’s Office to produce its responses to the Ohio Adult Parole

Authority’s notifications of Parsons’ parole hearings. In the motion, Parsons asserted that, in

exchange for his guilty plea, the prosecutor’s office agreed to not take a stance at Parsons’ parole

hearings. Parsons asserted he had had three parole hearings, one in 2003, one in 2011, and one in

2018 and that the prosecutor’s office received notice of each of them. Parsons believed that the

prosecutor’s office opposed at least one of his parole hearings, in violation of the plea agreement.

In 2018, Parsons wrote to the Summit County Prosecutor’s Office requesting a copy of the

responses the prosecutor’s office provided to the Ohio Adult Parole Authority. The prosecutor’s

office responded to Parsons’ letter, informing him that the information was confidential and would

not be released.

       {¶5}    The State opposed Parsons’ motion to compel/produce. The trial court denied the

motion on March 15, 2019. Parsons filed a motion for reconsideration, which was denied by the

trial court on April 16, 2019.

       {¶6}    On May 17, 2019, Parsons filed another motion to withdraw his guilty plea.

Parsons essentially maintained that the prosecutor’s office breached the plea agreement by

providing a negative recommendation to the Ohio Adult Parole Authority. The State opposed the
                                                   3


motion. On September 3, 2019, the trial court denied the motion, concluding it lacked jurisdiction

to rule on it, citing State ex rel. Special Prosecutors v. Judges, Belmont Cty. Court of Common

Pleas, 55 Ohio St.2d 94 (1978). In addition, the trial court determined the motion failed on the

merits.

          {¶7}   In February 2020, Parsons filed a pro se motion for a delayed appeal, seeking leave

to appeal the September 3, 2019 entry denying his motion to withdraw his guilty plea. While his

request was initially denied, it was granted upon reconsideration. Subsequently, Parsons was

represented by counsel who filed an Anders brief on Parsons’ behalf. After determining that the

record contained issues with arguable merit for appeal, we allowed Parsons’ counsel to withdraw

and appointed new counsel.

          {¶8}   Parsons has now raised two assignments of error for our review.

                                                  II.

                                   ASSIGNMENT OF ERROR I

          THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN DENYING
          PARSONS[’] MOTION TO COMPEL/PRODUCE.

          {¶9}   Parsons argues in his first assignment of error that the trial court erred in denying

his motion to compel/produce.

          {¶10} This Court is obligated to raise questions related to our jurisdiction.       State v.

Hamilton, 9th Dist. Lorain No. 17CA011143, 2018-Ohio-2551, ¶ 7. “An appeal is initiated when

the appellant files a notice of appeal.” Id. at ¶ 10, citing App.R. 3(A). “The notice of appeal * *

* shall designate the judgment, order or part thereof ap[p]ealed from * * *.” App.R. 3(D). Parsons

indicated that he was only appealing from the September 3, 2019 entry denying his motion to

withdraw his guilty plea. Accordingly, his appeal is limited to issues pertaining to that entry alone.

See Hamilton at ¶ 10. His notice of appeal did not indicate he was also appealing from the March
                                                  4


15, 2019 entry denying his motion to compel/produce. Therefore, the issue he now raises is outside

the scope of this appeal and not properly before this Court. See id.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY DENYING MR.
       PARSONS’ MOTION TO WITHDRAW HIS GUILTY PLEA[.]

       {¶11} Parsons argues in his second assignment of error that the trial court erred in denying

his motion to withdraw his guilty plea.       Specifically, Parsons challenges the trial court’s

determination that his motion failed on the merits. However, the trial court first concluded that it

lacked jurisdiction to rule on the motion pursuant to State ex rel. Special Prosecutors, 55 Ohio

St.2d at 97-98. Parsons has not challenged that determination on appeal. “When a trial court

grants judgment on multiple, alternative bases and an appellant does not challenge one of those

bases on appeal, this Court will uphold the judgment on the unchallenged basis.” State v. Smith,

9th Dist. Summit Nos. 29357, 29367, 2020-Ohio-474, ¶ 7, quoting Schutte v. Summit Cty. Sheriff’s

Office, 9th Dist. Summit No. 28856, 2018-Ohio-2565, ¶ 21. Accordingly, Parsons has failed to

meet his burden to demonstrate error on appeal.

       {¶12} Parsons’ second assignment of error is overruled.

                                                III.

       {¶13} Parsons’ first assignment of error is not properly before this Court. His second

assignment of error is overruled. The judgment of the Summit County Court of Common Pleas is

affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

SHUBHRA N. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.